UNPUBLISHED

                        UNITED STATES COURT OF APPEALS
                            FOR THE FOURTH CIRCUIT


                                       No. 20-6358


SUPREME RAHEEM ACKBAR, a/k/a Ronald Gary,

                     Plaintiff - Appellant,

              and

ROBERT L. MITCHELL,

                     Plaintiff,

              v.

SCOTT LEWIS; C. HINDENBURG; OFFICER JACOBS,

                     Defendants - Appellees.


Appeal from the United States District Court for the District of South Carolina, at Florence.
Richard Mark Gergel, District Judge. (4:19-cv-02045-RMG)


Submitted: August 31, 2020                                     Decided: November 5, 2020


Before KEENAN, HARRIS, and RICHARDSON, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Supreme Raheem Ackbar, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Supreme Raheem Ackbar appeals the district court’s order accepting the

recommendation of the magistrate judge and dismissing Ackbar’s 42 U.S.C. § 1983

complaint under 28 U.S.C. § 1915(e)(2)(B). We have reviewed the record and find no

reversible error. Accordingly, we affirm for the reasons stated by the district court.

Ackbar v. Lewis, No. 4:19-cv-02045-RMG (D.S.C. Mar. 4, 2020). We deny Ackbar’s

motion to vacate the district court’s opinion and judgment and his supplemental motion to

vacate the district court’s opinion and judgment and dispense with oral argument because

the facts and legal contentions are adequately presented in the materials before this court

and argument would not aid the decisional process.

                                                                              AFFIRMED




                                            2